             Case 2:16-cr-00294-JCM-VCF Document 243 Filed 06/19/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4
                            Plaintiff,
5                                                          2:16-CR-294-JCM-VCF
      vs.                                                  ORDER
6     RUDY REDMOND,
7                           Defendant.
8            Before the court is Defendant Redmond’s Motion For Leave To File Motion Under Seal (ECF No.
9    242).
10           Local Rule IA 10-5 explains that a party may file a document with the court under seal if
11   accompanied by a motion for leave to file the document under seal.
12           The sealed document at issue has not been filed on the docket for the court to review.
13           Accordingly,
14           IT IS HEREBY ORDERED that is Defendant Redmond’s Motion For Leave To File Motion
15   Under Seal (ECF No. 242) is DENIED without prejudice.
16           DATED this 19th day of June, 2020.
                                                                 _________________________
17
                                                                 CAM FERENBACH
18                                                               UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
